PER CURIAM.
This is a controversy as to the custody of a little girl of the age of six years, the child of the relator, born out of lawful wedlock.
The relator is the daughter of the respondents, and instituted habeas corpus proceedings against them in the district court of the county of Blue Earth for the possession of the child. In response to a writ of habeas corpus issued to bring the child before the court, the respondents made return to the effect that the relator, the mother of the child, gave her to them to keep, support, and maintain; that the relator is without means to support the child; and, further, that she is not a suitable person to have the custody and education of the *534child. The relator by her answer put in issue the allegations of the return and alleged facts tending- to show that the respondents were not suitable persons to have the custody of the child. The issues were heard and determined by the district court, and an order made that the child be placed in the custody of her mother, the relator.
The respondents appealed from the order to this court, where the matter was heard de novo pursuant to R. L. 1905, § 4602. A referee was appointed by this court to take and report the evidence of the parties. After hearing counsel for the respective parties and duly considering the evidence, we are of the opinion that the interests of the child, if her custody must be awarded to either the relator or to the respondents, and such is the alternative on this appeal, will be best served by leaving her for the present with her mother. The evidence shows that the relator never gave the child to the respondents, but left her with them only for a temporary purpose; that she has an ardent love for her child, and a sincere desire to promote its moral and physical welfare, but whether she will be able to do so the evidence affords .ground for some misgiving. However, any order made for the custody of the child is provisional only, and may be changed whenever her best interests require it.
Therefore it is ordered that the order appealed from be, and it is, affirmed, and that the care and custody of the child, Blanche Ott, be, and are hereby, awarded to her mother, the relator herein, until the further order in the premises of the district court of the county of Blue Earth.